Citation Nr: 0713499	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-35 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE


Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for dislocated 
semilunar cartilage, right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1943.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied reopening the claim of entitlement to 
service connection for dislocated semilunar cartilage, right 
knee.

On substantive appeal received in September 2004, the veteran 
indicated that he wanted to have a Board hearing at the local 
RO.  The veteran was scheduled to appear at such hearing in 
March 2007, but he did not appear.  Additionally, he has not 
since provided any explanation for his failure to report, or 
requested another opportunity to appear for a hearing.  Thus, 
no further action in this regard is warranted.  See 38 C.F.R. 
§ 20.702(e) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Following the issuance of the April 2005 Supplemental 
Statement of the Case (SSOC), new medical records were added 
to the claims file that the RO has not considered, nor did 
the veteran or his representative waive initial consideration 
by the RO.  Specifically, private treatment records dated 
March 2005 to September 2006, and VA outpatient treatment 
records from May 2005 were added to the claims file.  On 
remand, the additional evidence must be considered.  A SSOC 
will be furnished if the RO receives additional pertinent 
evidence after an SOC or most recent SSOC has been issued and 
before the appeal is certified to the Board and the appellate 
record is transferred to the Board.  38 C.F.R. § 19.31(b)(1) 
(2006).

It is also noted that the veteran's representative has not 
had an opportunity to present argument on the veteran's 
behalf.

Accordingly, the case is REMANDED for the following actions:

Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of all information and 
evidence obtained since the issuance of 
the April 2005 SSOC.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to ensure due process.  
The Board does not intimate any opinion as to the merits of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



